Exhibit THE BLACK & DECKER CORPORATION AND THE BANK OF NEW YORK MELLON as Trustee FIRST SUPPLEMENTAL INDENTURE to the INDENTURE dated as of October 18, 2004 Dated as of March 12, 2010 THIS FIRST SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of March 12, 2010, is among THE BLACK & DECKER CORPORATION, a Maryland corporation (the “Company”), STANLEY BLACK & DECKER, INC. (formerly known as The Stanley Works), a Connecticut corporation (the “Guarantor”), and THE BANK OF NEW YORK MELLON (formerly known as The Bank of New York), as trustee (the “Trustee”). Witnesseth: WHEREAS, the Company has executed and delivered to the Trustee an Indenture, dated as of
